Opinion by
Mr. Justice Mestrezat,
We cannot agree with the defendant company, the appellant, that the court’s charge imposed on it the burden of explaining to the jury the manner in which the injuries to Mrs. *196Standen were received. What was said by the court interrogatively on the subject in that part of the charge was simply for the purpose of directing the. attention of the jury to the appellee’s contention that, as Mrs. Standen’s ribs were broken on the occasion of the accident, she was thrown off the steps of the car and did not step off while the car was in motion as claimed by the appellant. The learned judge did not tell the jury that her ribs were broken on the occasion, but suggested in his charge a doubt of the truth of the allegation in language from which it could be inferred he did not believe they were broken at that time. In that connection the court said: “ Counsel for the plaintiffs contend that the two broken ribs practically showed that the woman must have received some injury at that time other than that which possibly could come to her by stepping from the steps of the car. That strikes me as fair argument; and yet on the other side it is argued that there is no testimony with regard to "broken ribs except the testimony of the attending physician.” The learned judge then suggests to the jury that the woman does not say she had fractured ribs, and that the testimony of the attending physician on the subject is indefinite. The appellant denied what the appellee alleged, that the woman’s ribs were broken on the occasion when she alighted from the train. There was, however, sufficient evidence to go to the jury on that question, and if they determined it in the affirmative, the appellee’s argument, as the court suggests, was plausible that merely stepping from the car step would not cause the fracture of the ribs but that, as the appellee claims, the woman must have been thrown from the car steps by the sudden jolting and jerking of the car. It was a serious dispute at the trial whether the testimony of some of the appellant’s witnesses referred to Mrs. Standexx and the occasion when she alleges she was injured or to another woman and to another occasion; and the learned judge ixi this part of the charge suggests that the incident of the broken ribs might have considerable bearing on that question. The fifth assignment is not sustained.
Where there are several disinterested witnesses whose testimony contradicts the testimony of a party himself or of any interested witness in his behalf, the trial judge should dii'ect the attention of the jury to the fact and point out the value and *197weight of the testimony of the interested witness in comparison with that of the disinterested witnesses. But we do not think that rule will, under the circumstances of this case, convict the court below of error. It was, as suggested above, an open question from their own testimony whether most of appellant’s witnesses who described an accident they had seen at the Haverford station, referred to Mrs. Standen and the accident when she attempted to alight from the train and was injured. But if she was the woman and it was the same occasion, there was practically but one disinterested witness on each side who testified to the manner in which Mrs. Standen was injured. Gallagher, called by the appellee, was, so far as the evidence discloses, wholly disinterested, and notwithstanding the contention of the appellant company and the suggestion of the trial judge, we think he substantially corroborates the story of the accident as told on the witness stand by Mrs. Standen. He saw “ the cars give a jolt ” and the woman fall from the car, and says “ this starting up of the car and moving it from the top they gave a jolt together. . . . That was the train starting on its forward course.” All the witnesses called for the appellant to testify to the happening of the accident were more or less interested, except Mrs. Baird. Conceding her testimony to be in conflict with that of Mrs. Standen as to the manner in which the latter attempted to alight from the train, it is met, as we have suggested, by the testimony of Gallagher Avho is clearly disinterested in the result of the controversy'. Under these circumstances, if the defendant’s counsel deemed it important that the court should explain to the jury the relative value and weight of the testimony of interested and disinterested witnesses, he should have directed the attention of the court to the matter by presenting a point, or called attention to it orally at the conclusion of the charge. The learned counsel for appellant, after the testimony had already been submitted and he knew the Avitnesses and their testimony, presented to the court several requests for instructions, and if lie thought it of any importance to his client that the jury should be instructed as to the relative value and weight of the testimony, he should have prayed such instructions by a proper point and they would have been given. Having had this opportunity. on the present trial and, as the record discloses, there *198having been a former trial of the cause, with possibly the same witnesses, resulting in a much larger verdict for each of the plaintiffs, the defendant’s duty required it to pray for special instructions on the subject and not await the chance of favorable action by the jury and, being disappointed, ask this court to direct a new trial.
Another question in the case is'as to the measure of damages. This was a joint action, brought under the Act of May 8, 1895, P. L. 54, by Henry G. Standen and his wife to recover damages for the injuries she sustained by reason of the alleged negligence of the appellant company. The trial resulted in a verdict and judgment for each of the plaintiffs. The appellant company paid the wife’s judgment but took this appeal from the judgment entered in favor of the husband. For more than forty years, Plenry G. Standen has been engaged in and has conducted the business of a florist. The greenhouses are connected with his home at Haverford. It appeared by evidence on the trial that the wife performed her household or domestic duties and in addition thereto assisted her husband in his business as a florist. He testified : “ She would do her own household duties, do her own washing and ironing, and while I was not working she would attend to the greenhouses, yes, and pot plants, and hybridize seed, and propagate and make cuttings/’ He also testified that he had to employ a man to take the place, and to perform the services, of Mrs. Standen in his greenhouses and about his business. The husband was permitted, against the objection of the defendant, to recover for the loss of the value of his wife’s services to him in his business as a florist. This is assigned for error.
The appellant contends, as stated in his printed brief, “ that the only services for which a husband is entitled to recover are those which he has a right to expect and demand of the wife as a wife, that is, for-the loss of her service in her domestic duties, the care of himself, Iris household, and his children, and not for loss of services in the conduct of his business.”
At common law, tbe husband, during the existence of the marital relations, was entitled to the services and earnings of his wife. It was held by this court that at common law the husband was entitled to the person and labor of his wife and the benefits of her industry and economy: Raybold v. Raybold, 20 *199Pa. 308. He also had a right to the joint earnings of himself and wife in his business: Bucher v. Ream, 68 Pa. 421. If she engaged in service outside the family he was entitled to her earnings: Hackman v. Flory, 16 Pa. 196. If his wife was injured by the negligence of another and her earning power was thereby diminished, the negligent party was responsible to the husband for the loss. It was conceded by the appellant company that such were the common-law rights of the husband to his wife’s services and earnings, but it is claimed that under the present legislation in this state a married woman is entitled to her earnings while engaged in her husband’s business and, to that extent, the common-law rule is abrogated. But this contention is based on an erroneous interpretation of the present, as well as of the past, legislation affecting the rights of married women. That legislation vests in a married woman all earnings acquired by her in carrying on any separate or independent business or in performing any labor or services on her sole and separate account. This changed the common-law rule and takes such earnings from the husband and gives them to the wife absolutely. The legislation, however, does not affect or change the rule as to the earnings of the wife acquired in her capacity as wife for services rendered about her household duties or when assisting her husband in his business. In the absence of an agreement to the contrary, such earnings continue to belong to the husband, and neither his wife nor her creditors can assert a right to them by an action at law or otherwise. It is only when she engages at labor or in business in her own right and not as wife, that the statute declares that the accumulations or earnings from that labor or business shall be her property and belong to her and not to her husband or his creditors. It was not the intention of the legislation to deprive the husband of his common-law right to the earnings or services of his wife, rendered as wife, by her in and about either their domestic matters or his business affairs. For such services, she has no legal recourse against him or his estate. Such has been the interpretation placed upon the Act of June 3, 1887, P. L. 332, and also on its substitute, the present law, the Act of June 8, 1893, P. L. 344, 2 Purd. 1299. Readdy v. Shamokin Boro., 137 Pa. 98; Henry v. Klopfer, 147 Pa. 178; Baker v. North East Borough, 151 Pa. 234; Kelley v. May-*200berry Twp., 154 Pa. 440; Nudingv. Urich, 169 Pa. 289; Platz v. McKean Twp., 178 Pa. 601; Endlich & Richards on Married Women, sec. 264. A lilce construction has been given similar statutes in other states: Blaechinska v. Howard Mission, etc., 130 N. Y. 497; Cregin v. Railroad Co., 18 Hun (N. Y.), 368; Ry. Co. v. Twiname, 121 Ind. 375.
As the earnings of the wife for services performed in the business of her husband belong to the latter, any deprivation of those earnings or any diminution or loss of her capacity to assist her husband in his business caused by the negligent act of the appellant company was an injury to the husband for which he was entitled to recover in this action. The value of her services of which he was deprived or the extent of the diminution of her capacity to assist him in his home and business affairs was his loss and not that of his wife. There was, therefore, no error in the rulings of the learned trial judge in this branch of the ease.
As suggested by appellant’s counsel, the wife received no wages from her husband for her services in assisting him in his business, and on the trial she claimed no damages for the loss of such services. This was because the husband was entitled to her services in the absence of a contract stipulating to the contrary, and in this action he proved their value to him and asked a verdict compensating him for their loss. The learned court affirmed the appellant’s seventh point for the reason, as stated by him, “ that I do not understand that the plaintiffs are pressing for any loss of earning power by the plaintiff, Ruth Standen.”
Aside from the above reasons, the judgment must be affirmed for the reason that the appellant was not injured by the court’s ruling that the husband was entitled to the services of his wife in the conduct of his own business. The act of 1895, under which the action was brought, requires, in cases like the present, that the action shall be brought in the name of the husband and wife, that separate verdicts shall be rendered, one determining the right of the wife and the other verdict determining the right of the husband, and that separate judgments shall be entered thereon with the right to separate executions. The rights of both parties for the injuries inflicted on the wife are redressed in one action, and the amount of damages is appor*201tioned between the husband and wife by the separate verdicts.
The requirements of the act were observed in this case aird separate verdicts were rendered in favor of the wife and the husband. The appellant company alleges that the court erred in charging that the husband was entitled to recover for the loss of his wife’s services, and that, therefore, the verdict of the husband was predicated on an erroneous measure of damages. Conceding that to be true, it is not the appellant who was injured but the wife, and she is not complaining. She raises no question as to the' correctness of the rulings of the court, but has accepted from the appellant the amount of her judgment. The loss of her services was an element of damages to be considered and compensated for in the action, and the damages therefor must necessarily be recovered by the husband or the wife. Had the trial court sustained the appellant’s contention, the effect would have been to award the damages for loss" of her services to the wife instead of the husband. The ruling of the court, however, would not have diminished or affected the aggregate amount of the two verdicts. The appellant company would have the same, and no greater, sum to pay as damages resulting from the wife’s injuries. It was, therefore, not injured by the ruling of the trial court on the measure of damages, and hence its appeal is without merit.
The judgment is affirmed.